The plaintiff brought action against the defendant before F.A. Leonard, justice of the peace in Cass county, and recovered a judgment. The defendant served notice of appeal from the judgment and filed an undertaking. The plaintiff excepted to the sureties. Thereafter the defendant filed a substituted undertaking and exceptions were again taken to the sureties therein. They did not justify and no new sureties or substituted undertaking was offered. Motions were subsequently made in the district court, all of which it will not be necessary to enumerate. Such motions or orders to show cause were disposed of by order entered on the 10th day of September, 1931. In such disposition it was ordered that the attempted appeal be dismissed for non-compliance with statutory requirements; that a previous order dismissing made by the district court upon findings and conclusions of law be set aside and vacated; that all other orders to show cause in the matter be set aside, vacated and annulled and that the defendant pay the sum of $5 to the plaintiff's attorney as costs allowed upon the motions. From that order and the whole thereof there is an appeal to this court. The respondent moves to dismiss the appeal. It must be dismissed on the authority of Re Weber, 4 N.D. 119, 28 L.R.A. 621, 59 N.W. 523; Lough v. White, 13 N.D. 387, *Page 763
100 N.W. 1084; Quarton v. O'Neil, 51 N.D. 842, 200 N.W. 1010; Beresina School Dist. v. Steinwandt, 60 N.D. 458, 235 N.W. 348. It is so ordered.
CHRISTIANSON, Ch. J., and BURKE, NUESSLE and BURR, JJ., concur.